Name: Council Regulation (EC) No 1673/1999 of 19 July 1999 fixing the monthly increases in the intervention price for paddy rice for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31999R1673Council Regulation (EC) No 1673/1999 of 19 July 1999 fixing the monthly increases in the intervention price for paddy rice for the 1999/2000 marketing year Official Journal L 199 , 30/07/1999 P. 0004 - 0004COUNCIL REGULATION (EC) No 1673/1999of 19 July 1999fixing the monthly increases in the intervention price for paddy rice for the 1999/2000 marketing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), and in particular Article 3(2) thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Economic and Social Committee(4),Whereas, when the amounts of the monthly increases are fixed, account should be taken on the one hand of the storage costs and the financing charges for storing rice in the Community and on the other hand of the need to ensure that the disposal of stocks of rice is in line with market requirements,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year, the monthly increases provided for in Article 3(2) of Regulation (EC) No 3072/95 shall be EUR 2/t for the intervention price.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Regulation (EC) 2072/98 (OJ L 265, 30.9.1998, p. 4).(2) OJ C 59, 1.3.1999, p. 4.(3) OJ C 219, 30.7.1999.(4) OJ C 169, 16.6.1999.